United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2025
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * District of Nebraska.
                                       *
Jorge Mayorga,                         * [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                         Submitted: January 6, 2003
                             Filed: January 15, 2003
                                  ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Jorge Mayorga appeals from the final judgment entered in the district court1
upon a jury verdict finding him guilty of conspiring to distribute or possess with
intent to distribute 500 grams or more of methamphetamine, 500 grams or more of
cocaine, and 100 kilograms or more of marijuana, in violation of 21 U.S.C. § 846;
distributing cocaine and 50 grams or more of methamphetamine, in violation of 21
U.S.C. § 841(a)(1); and possessing with intent to distribute 500 grams or more of


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. At sentencing, the
court imposed a 2-level increase for obstruction of justice. Thereafter, the court
sentenced Mayorga to concurrent 235-month prison terms on each count, and to
concurrent 5-year supervised-release terms. On appeal, Mayorga argues that the
obstruction increase was clearly erroneous, and that there was insufficient evidence
to support the jury’s verdicts. We affirm.

      We conclude the evidence was sufficient to support the jury’s verdicts. See
United States v. Stroh, 176 F.3d 439, 440 (8th Cir. 1999) (in considering sufficiency
of evidence, this court reviews evidence in light most favorable to verdict; reversal
is warranted only if no reasonable jury could have found defendant guilty). The
government presented, inter alia, the testimony of Mayorga’s coconspirators, as well
as government agents, who testified to Mayorga’s involvement in controlled drug
purchases. The jury was entitled to believe the testimony of these witnesses that
Mayorga was involved in the trafficking of methamphetamine, cocaine, and
marijuana in the quantities found. See United States v. Fellers, 285 F.3d 721, 725
(8th Cir. 2002) (credibility determinations are left to jury).

       We also conclude the district court did not err in imposing the obstruction-of-
justice enhancement. The district court did not clearly err in finding, based on trial
testimony, that Mayorga attempted to improperly influence a witness to not testify.
See U.S.S.G. § 3C1.1, comment. (n.4(a)) (obstruction-of-justice enhancement is
warranted when defendant threatens, intimidates, or otherwise unlawfully influences
codefendant, witness, or juror, directly or indirectly, or attempts to do so); United
States v. Vaca, 289 F.3d 1046, 1049 (8th Cir. 2002) (this court reviews district court’s
factual findings in support of obstruction enhancement for clear error; attempt to
intimidate or threaten witness, even if unsuccessful, is sufficient to sustain
obstruction enhancement).

      Accordingly, we affirm.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-